NUMBER 13-10-00268-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                    IN RE: CROS MEDRANO


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Benavides and Vela
                    Memorandum Opinion Per Curiam1

        Relator, Cros Medrano, filed a petition for writ of mandamus in the above cause on

May 5, 2010 through which he sought to compel the trial court to rule on his motion for

nunc pro tunc judgment. Relator has now filed an “Unopposed Motion to Dismiss” this

original proceeding on grounds that the trial court has already granted the requested relief

and the petition for writ of mandamus has been rendered moot.

        The Court, having examined and fully considered the petition for writ of mandamus

and relator’s unopposed motion to dismiss, is of the opinion that the motion to dismiss


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
should be granted. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.

2005) (“A case becomes moot if a controversy ceases to exist between the parties at any

stage of the legal proceedings . . .”); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245

(Tex. 1994) (stating that, for a controversy to be justiciable, there must be a real

controversy between the parties that will be actually resolved by the judicial relief sought).

Accordingly, we GRANT the unopposed motion to dismiss and DISMISS the petition for

writ of mandamus as moot. See TEX . R. APP. P. 52.8(a).

                                                         PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the
28th day of May, 2010.